Citation Nr: 1454350	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which handled the claim on behalf of the RO of jurisdiction, Los Angeles, California.  The Veteran testified before the undersigned in a hearing at the RO in July 2014; a transcript is of record.

In the December 2009 rating decision, the RO denied service connection for hearing loss, tinnitus, and blisters in the hands and feet.  It also denied the petition to reopen the previously denied claim of service connection for a low back disability.  The Veteran appealed all issues in a July 2010 notice of disagreement and subsequently withdrew the issue of service connection for blisters in a June 2011 statement.  Then, in a June 2012 statement of the case, the RO reopened the previously denied claim of service connection for a back disability and denied it on the merits.

In his July 2014 hearing, the Veteran informed the Board of a pending FOIA request.  The Board notes the FOIA request was fulfilled in November 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hearing loss, tinnitus, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder in an April 1966 rating decision; the Veteran was notified of this decision, but did not file a timely appeal; and no new evidence was received within one year of notice of that rating decision.

2.  Evidence received since the last final denial in April 1966 includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The April 1966 denial of service connection for a low back disability became final.  38 U.S.C.A. § 7105 (West 2002) (2014).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The RO initially denied service connection for a low back disability in April 1966.  This denial was based on a finding that the Veteran did not have a current low back disability. The Veteran filed a notice of disagreement in June 1967, more than one year from the date of notice of April 1966.  As such, this notice of disagreement was not timely.  See 38 C.F.R. § 20.300.  Additionally, VA did not receive any additional evidence relating to that issue, within one year of notification of the April 1966 denial.  As such, the April 1966 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

The Veteran applied to reopen his claim in August 2009.  Since the last final denial, the Veteran provided additional evidence as to his current back disability, including private treatment records and lay statements from his first wife and his current wife.  This new evidence relates to an unestablished element of the previously denied claim, namely, whether the Veteran has a current low back disability.  Specifically, it shows that the Veteran has a current low back disability and establishes a possible causal nexus between his disability and service, to include a documented in-service injury.  The evidence raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a low back disability is granted.


REMAND

The Veteran stated that he received treatment for his back at a VA facility in Oakland, California, around 1967-1968, after his separation from service.  See September 2009 statement; July 2012 statement; July 2014 hearing transcript; see also April 2010 statement from ex-wife.  In his July 2014 hearing, he also stated that he had his hearing checked at the Oakland VA facility.  There is, however, no indication that the RO attempted to obtain these VA treatment records.

Additionally, addendum opinions are needed as the two July 2011 VA examiners did not address the Veteran's report of continuous symptoms since service or treatment after service.  With regard to hearing loss and tinnitus, the examiner's opinion was based on the absence of records of the claimed in-service injury and did not address the Veteran's report of continuous hearing loss and tinnitus symptoms.  See July 2014 hearing transcript.  With regard to the low back disability, the examiner did not consider the statements from both the Veteran and his ex-wife regarding having received back treatment in the years following separation from service.  An adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding records of VA treatment for back, hearing loss, or tinnitus disabilities, to include treatment records from the Oakland, California, VA facility referenced by the Veteran.

Efforts to obtain VA records must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.

If any requested records cannot be obtained, inform the Veteran of the missing records, what efforts were made to obtain them, and what additional actions will be taken with regard to his claim.

2.  After completing the above, forward the claims file to the individual who conducted the July 2011 VA audiological examination, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion.

The examiner should respond to the following:

(a)  Is the Veteran's current hearing loss at least as likely as not (probability of 50 percent or more) related to service?

(b)  Is the Veteran's current tinnitus at least as likely as not (probability of 50 percent or more) related to service?

The examiner must provide an explanation for these opinions that takes into account the Veteran's reports of continuous symptoms and noise exposure.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered with the other evidence of record.

If an opinion cannot be offered without resort to speculation, the examiner must state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

3.  Additionally, forward the claims file to the individual who conducted the July 2011 VA examination of the Veteran's spine, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion.

The examiner should respond to the following:

(a)  Is the Veteran's current spine disability at least as likely as not (probability of 50 percent or more) related to service?

The examiner must provide an explanation for these opinions that takes into account the Veteran's reports of continuous symptoms and back treatment after service.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered with the other evidence of record.

If an opinion cannot be offered without resort to speculation, the examiner must state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


